Title: To Benjamin Franklin from Jean-Pierre Blanchard, 16 November 1784
From: Blanchard, Jean-Pierre-François
To: Franklin, Benjamin


				
					Monsieur le Docteur
					a Londre ce 16 9bre. 1784
				
				Je dois au sentiment de la Reconnoissance que ma inspiré L’interet que dans tous les tems vous avez bien voulu prendre a ce qui me regarde de vous informer du party que j’ai pris de

passer la mer dans mon Vaisseau aerien avant la fin de ce mois Si je ne suis pas trop contrarié par les vents après toutes fois cependant avoir fait une seconde expérience a londre qui ma été redemandée par des personnes de consideration, ainsy mon passage de la mer seroit mon 6eme. Voyage. X
				La cour de londre vient de m’accorder le chateau royal de douvre d’ou je dois partir, je desirerais bien que le Vent me fut assez favorable ou au moins ne me contrariat pas trop pour que je puisse me transporter a paris et préférablement a versaille.
				Il me paroît que je ne suis pas trop menagé dans paris jai lû l’article des jaloux dans le mercure et dans les petittes affiches, je me propose de les relever quand il en sera tems.
				Quoi-quil en soit, Monsieur le Docteur, je me croirai infiniment dedomagé de toutes les satires si je puis meriter votre suffrage et celui des personnes qui comme vous sçavent aprecier les efforts des artistes.
				Je suis avec les sentiments de la plus profonde venération Monsieur Le Docteur Votre très humble et très obeissant serviteur
				
					
						Blanchard
					
					Mr le Dr. franklin
				
			 
				Notation: Blanchard 16 Nov. 1784.—
			